Title: From James Madison to Robert Morris Jr., 17 August 1805 (Abstract)
From: Madison, James
To: Morris, Robert Jr.


          § To Robert Morris Jr. 17 August 1805, Department of State. “I have received your letter respecting Comfort Sand’s, claim under the Louisiana convention, but as the payments in such cases are made at the Treasury and the questions which may be raised in whom the real interest of the claim resides are consequently to be disposed of, I could not promote your wishes otherwise than by transmitting the letter to that Department.”
        